Pursuant to the provisions of law (N. Y. Const., art. VI, § 2; Judiciary Law, § 90; CPLR 9401), Charles E. Lapp, Jr., Esq., a practicing lawyer and resident of the County of Nassau, is hereby appointed, effective March 11, 1969 (in place of Roy M. D. Richardson, deceased), as a member of the Committees on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts, to investigate the character and fitness of applicants in said districts for admission to practice as attorneys and counselors at law in the courts of this State. Beldock, P. J., Christ, Brennan, Rabin, Hopkins, Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.